        Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF WYOMING


CHOQ, LLC,
A Texas Limited Liability Company,

                  Plaintiff,
vs.                                                           Case No. 20-CV-00404

HOLISTIC HEALING, LLC,
a Wyoming limited liability company, and
JOHN DOE, an individual,

                  Defendants.


      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
                        MOTION TO DISMISS


        This matter is before the Court on Defendant Holistic Healing, LLC (“Holistic”)’s

Motion to Dismiss, filed June 8, 2020. (CM/ECF Document [Doc.] 13). For the following

reasons, the Court grants in part and denies in part Defendant’s Motion to Dismiss.

I.      Factual Background

        This case concerns a false advertising claim made by Choq against Holistic. Choq

is an herbal supplement retailer based in Austin, Texas that sells various herbal

supplements under the Choq brand, including Choq Shilajit. (Doc. 1 at 1). Holistic is an

herbal supplement retailer incorporated in Wyoming and located in Santa Fe, New

Mexico that sells Pur Shilajit, a competitor product to Choq Shilajit. (Id.).1


        1
            John Doe is believed to be the sole member of Defendant Holistic. (Id.).
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 2 of 14



       According to Plaintiff’s Amended Complaint, Pur Shilajit is advertised as

“superior to other Shilajit products on the market due to the location we harvest in, the

quality of our Altai Mountain spring water, and our method of purification.” (Id. at 3).

Defendant claims Pur Shilajit is “tested by independent U.S. 3rd party labs,”

“[m]anufactured in an FDA approved U.S. based facility, “pass[ing] all authenticity tests

for genuine, Gold Grade Shilajit,” and “[c]ertified [v]egan by Vegan.org.” (Id.). Plaintiff

alleges Defendant’s advertisements about Pur Shilajit are false and deceptive. (Id. at 4).

Specifically, Plaintiff asserts Defendant’s claims that “Pur Shilajit is purified five times,

that the e coli present in laboratory tests of Pur Shilajit is dead, and that Pur Shiajit is

‘organic grade’ are materially false.” (Id.). In support of this argument, Plaintiff claims

Defendant’s self-published lab results show Pur Shilajit contains several contaminants,

including salmonella and E. coli, in amounts that could potentially affect the health and

safety of consumers. (Id.).

       In addition to Defendant’s false advertising as to its own product, Plaintiff asserts

Defendant has made false claims about Plaintiff’s product, Choq Shilajit. (Id.). Plaintiff

claims Defendant has wrongly asserted that “Choq Shilajit uses fillers, is stored in

aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates and is boiled.” (Id.). In contrast,

Plaintiff claims Choq’s products are subject to “rigorous third-party testing and clinical

studies,” are processed using traditional hot water and Ayurvedic extraction methods and

are never boiled. (Id.). Plaintiff argues Choq’s published third-party lab results prove that

any level of contaminants in Plaintiff’s product are “extremely low” and “within

                                             2
       Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 3 of 14



recognized industry standards.” (Id. at 5). Plaintiff claims Defendant’s statements have

harmed Choq’s reputation and caused the company to lose business. (Id.).

II.    Procedural Background

       Plaintiff filed an original Complaint on April 27, 2020 followed by an Amended

Complaint on April 29, 2020. (Doc. 1). In its Amended Complaint, Plaintiff claims it is

entitled to relief on three separate counts: 1) false advertising under the Lanham Act, 2)

defamation, and 3) violation of New Mexico’s Unfair Trade Practices Act. (Id.).

Defendant timely filed the instant Motion to Dismiss for Failure to State a Claim. (Doc.

13).

III.   Standard of Review for 12(b)(6) Motion to Dismiss for Failure to State a Claim

       It is undisputed that “a judge ruling on a defendant’s motion to dismiss a

complaint, ‘must accept as true all factual allegations contained in the complaint.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 572 (2007) (quoting Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 (2002)). According to the Federal Rules of Civil Procedure, “[a]

pleading that states a claim for relief must contain…a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED R. CIV. P. 8(a)(2).

       In order to survive a motion to dismiss, “a complaint must contain sufficient

factual mater, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim

is plausible on its face if “the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at

678. The plausibility standard does not require that the allegations in plaintiff’s complaint

                                              3
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 4 of 14



be “probable.” Id. Instead, the plausibility standard is met when the plaintiff pleads “more

than a sheer possibility that a defendant acted unlawfully.” Id. Although it is not

necessary for a complaint to include detailed factual allegations to survive a motion to

dismiss, the grounds for Plaintiff’s relief must be based on “more than labels and

conclusions.” Twombly, 550 U.S. at 555. Furthermore, “a formulaic recitation of the

elements of a cause of action” is not sufficient to withstand a motion to dismiss. Id.

IV.    Analysis

A. Count I - False Advertising Under the Lanham Act (15 U.S.C. § 1125(a))

       Plaintiff contends Defendant falsely advertised its product, Pur Shilajit, in

violation of the Lanham Act. In response, Defendant argues Plaintiff fails to state a claim

upon which relief can be granted under the Act. The Lanham Act states as follows:

       (1) Any person who, or in connection with any goods or services … uses in
           commerce any word, term, name, symbol, or device, or any
           combination thereof, or any false designation of origin, false or
           misleading description of fact, or false or misleading representation of
           fact, which –

              (A) is likely to cause confusion, or to cause mistake, or to deceive …
                  as to the origin, sponsorship, or approval of his or her goods,
                  services of commercial activities by another person, or

              (B) in commercial advertising or promotion, misrepresents the
              nature, characteristics, qualities, or geographic origin of his or her or
              another person’s goods, services, or commercial activities, shall be
              liable in a civil action by any person who believes that he or she is or
              is likely to be damaged by such act.

15 U.S.C.A. § 1125(a)(1).

       § 1125(a) creates two bases for liability: false association and false advertising.

Lexmark Int’l, Inc. v. Static Control Components, Inc. 527 U.S. 118, 122 (2014). In the

                                              4
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 5 of 14



present case, Plaintiff alleges only false advertising. In order to bring an action for false

advertising under the Lanham Act, “a plaintiff must plead (and ultimately prove) an

injury to a commercial interest in sales or business reputation proximately caused by the

defendant’s misrepresentations.” Id. at 140. More specifically, a successful Lanham Act

claim requires a showing of the following elements: “(1) that [the] defendant made

material false or misleading representations of fact in connection with the commercial

advertising or promotion of its product; (2) in commerce; (3) that are either likely to

cause confusion or mistake as to (a) the origin, association or approval of the product

with or by another, or (b) the characteristics of the goods or services; and (4) injure the

plaintiff.” Intermountain Stroke Ctr., Inc. v. Intermountain Health Care, Inc. 638 Fed.

App’x 778, 784 (10th Cir. 2016).

       In the present case, Plaintiff claims Defendant “falsely stated that Pur Shilajit is

purified five times, that the e coli present in laboratory tests of Pur Shilajit is dead, and

that Pur Shilajit is ‘organic grade.’” (Doc. 1 at 5). According to Plaintiff, Defendant’s

self-published laboratory results show that “Pur Shilajit contains salmonella, e coli, and

other fecal matter at levels that may pose significant threats to the health and safety of

customers.” (Id. at 4). Plaintiff further contends “these false and misleading statements

were made in commerce” and are “likely to cause confusion or mistake as to the

characteristic of Holistic Healing’s goods.” (Id. at 5). Plaintiff alleges Defendant’s false

statements “have injured Choq by misleading consumers, devaluing its brand and the

goodwill that it has build within it, and by diverting consumers from Choq and its

products for Holistic Health’s monetary and reputational gain.” (Id. at 5–6). In other

                                             5
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 6 of 14



words, Plaintiff claims Defendant’s “false and deceptive statements” have resulted in

Plaintiff’s “loss of business and reputational damage to the goodwill that it has created in

its brand and products.” (Doc. 1 at 6). Therefore, Plaintiff asserts its claim is properly

brought under the Lanham Act.

       Furthermore, Plaintiff claims Defendant made false statements about Plaintiff’s

product, Choq Shilajit. (Id. at 6). Plaintiff alleges Defendant “falsely stated that Choq

Shilajit uses fillers, is stored in aluminum barrels, has additives, including fulvic acid,

contains a significant amount of aluminum, lacks effectiveness, has contaminates, and is

boiled.” (Id. at 5). Plaintiff claims these statements were made “with the intent to

dissuade consumers from purchasing Choq’s products.” (Id. at 6). In his Amended

Complaint, Plaintiff clarifies that “Choq’s products undergo rigorous third-party testing

and clinical studies and are processed with traditional hot water, Ayurvedic extraction

methods and, therefore, are never boiled.” (Id.). Plaintiff further asserts that published

third-party lab results prove “that any levels of contaminants are extremely low and are

within recognized industry standards.” (Id.).

       In its Motion to Dismiss, Defendant argues Plaintiff’s allegations are too vague,

undescriptive, and rudimentary to support a claim under the Lanham Act. (Doc. 13 at 4).

The Court disagrees. Defendant alleges Plaintiff’s claim should be dismissed for failing

to specify the false advertisements, including when and where the advertisements were

allegedly made. (Id.). However, it is not necessary for a plaintiff to plead detailed factual

allegations in order to survive a motion to dismiss. In the present case, Plaintiff pleads

short and plain statements that satisfy each of the elements required to establish a false-

                                                6
        Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 7 of 14



advertising claim under the Lanham Act. Specifically, Plaintiff identifies the false and

misleading representations of fact made by Defendant in connection with the sale and

advertising of both Plaintiff’s and Defendant’s products. Furthermore, Plaintiff explains

that the confusion and mistake caused by the false and misleading statements have

resulted in harm to Plaintiff. These statements contain sufficient factual matter that, if

accepted as true, state a claim for relief under the Lanham Act that is plausible on its

face.

        Moreover, the Court is not persuaded by Defendant’s argument that the statements

at issue would be permissible under a recognized exception for “puffery.” In support of

this argument, Defendant cites Intermountain Stroke Center. The Intermountain Court

determined that the plaintiff’s vague statements depicting defendant’s best practices and

high-quality of care were mere sales puffery and therefore unactionable under the

Lanham Act. Intermountain, 638 Fed. App’x at 785. “Puffery” is defined as a “term of art

‘used to characterize those vague generalities that no reasonable person would rely on as

assertions of particular fact.’” Id. at 786–787 (quoting Alpine Bank v. Hubbell, 555 F.3d

1097, 1106 (10th Cir. 2009)). Puffery is distinct from a statement of fact by its “‘broad,

vague and commendatory language.’” Id. at 787 (quoting Time Warner Cable, Inc. v.

DIRECTV, Inc., 497 F.3d 144, 159 (2d Cir. 2007)). Instead of statements of fact,

“puffery” refers to bald assertions of superiority or general statements of opinion and is

not actionable under the Lanham Act. Id. Puffery is evident when the claims are unable to

be proven either true or false. Id. In the present case, Defendant’s alleged false and

deceptive statements specify facts about the products with particularity, do not involve

                                            7
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 8 of 14



bald assertions of superiority, are not generally statements of opinion, and can be proven

either true of false. Therefore, the Court does not find Defendant’s alleged false

advertising statements too vague to constitute sales puffery and make Plaintiff’s claim

unactionable under the Lanham Act.

       Based on the foregoing analysis, the Court finds that Defendant’s Motion to

Dismiss for failure to state a claim under the Lanham Act is DENIED.

B. Count II – Defamation

       Plaintiff claims Defendant’s false and misleading statements about Choq’s Shilajit

products constitute a violation of New Mexico’s defamation law. In response, Defendant

contends Plaintiff’s claim for defamation must be dismissed for lack of specificity and

failing to state a claim.

       In order to successfully establish a prima facie case for defamation in New

Mexico, a plaintiff must show nine elements:

       1) a published communication by the defendant; 2) the communication
       includes an asserted statement of fact; 3) the communication was
       concerning the plaintiff; 4) the statement of fact is false; 5) the
       communication was defamatory; 6) the persons receiving the
       communication understood it to be defamatory; 7) the defendant knew the
       communication was false or negligently failed to recognize that it was false,
       or acted with malice;2 8) the communication caused actual injury to the
       plaintiff's reputation; and 9) the defendant abused its privilege to publish
       the communication.



       2
          Under New Mexico law, a “private plaintiff need only prove that the defendant acted
negligently in publishing a defamatory statement, whereas a public official must prove that the
defendant acted with actual malice.” Young v. Wilham, 406 P.3d 988, 993 (N.M. Ct. App. 2017).
In the present case, neither party attempts to argue Plaintiff is a public figure. Therefore,
Plaintiff’s Complaint must only allege facts arising to negligence.

                                              8
      Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 9 of 14



406 P.3d at 1007. At this stage of the proceedings, Plaintiff bears the burden of plausibly

alleging each element. However, it is not necessary for a plaintiff to “plead specific facts

for every element of a cause of action.” Snow v. DirecTV, Inc., 450 F.3d 1314, 1320

(11th Cir. 2006). Instead, “[a] complaint must . . . contain either direct or inferential

allegations respecting all material elements of a cause of action.” Id. Therefore, a

defamation pleading is sufficient to survive a motion to dismiss if a plaintiff pleads

sufficient factual matter to state a claim for relief that is plausible on its face in either

direct or inferential relation to each element of the defamation claim. For the following

reasons, Plaintiff adequately pleads each of the nine elements required to establish a

defamation claim under New Mexico law.

       Here, Plaintiff claims Defendant has “made false and defamatory statements”

about Choq and Choq’s products. (Doc. 1 at 7). Specifically, Plaintiff claims Defendant

has “falsely stated that Choq Shilajit uses fillers, is stored in aluminum barrels, has

additives, including fulvic acid, contains a significant amount of aluminum, lacks

effectiveness, has contaminants, and is boiled.” (Id.). Plaintiff claims these statements are

not supported by Choq’s published lab results “which prove that any levels of

contaminants are extremely low and are within recognized industry standards.” (Id. at 4–

5). Therefore, Plaintiff claims Defendant’s false and defamatory statements were made

negligently or with reckless disregard for the truth of the accusations. (Id. at 8). As a

result of the false and defamatory statements, Plaintiff asserts it has lost customers and

sales of its Choq Shilajit product. (Id.).



                                             9
     Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 10 of 14



       First, the publication element of defamation is defined as “an intentional or

negligent communication to one other than the person defamed.” Hagebak v. Stone, 61

P.3d 201, 204 (N.M. Ct. App. 2002). This element “is based on the assumption that a

statement, neither seen nor heard by a third party, cannot cause harm to one’s reputation.”

Id. Although Plaintiff does not indicate whether the alleged publications were made in a

manner that can be seen and heard by a third party, Plaintiff claims Defendant’s

defamatory statements have resulted in Plaintiff’s loss of business and customers. The

Court can therefore infer that the publications were in fact seen and heard by third parties.

Plaintiff adequately establishes that Defendant’s defamatory statements constitute a

published communication that the person receiving the communication understood it to

be defamatory, and that this caused harm to Plaintiff’s reputation, satisfying Plaintiff’s

burden on the first, fifth, sixth, and eighth elements.

       Further, the Court finds that, if true, the alleged statements are defamatory. New

Mexico courts define defamation as a “wrongful and unprivileged injury to a person’s

reputation.” Hagebak, 61 P.3d at 203–04. Plaintiff asserts Choq’s published lab results

directly contradict Defendant’s statements and, because the statements have caused

customers to question the quality of Choq products, Choq states it has lost business and

customers. Therefore, the Court finds that Defendant’s alleged defamatory statements are

reasonably susceptible of a defamatory connotation.         Furthermore, by detailing the

specific defamatory statements Defendant made in reference to Plaintiff’s product Choq

Shilajit, Plaintiff sufficiently established that the communication included an asserted



                                              10
     Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 11 of 14



statement of fact, concerned the Plaintiff, and was in fact defamatory. This satisfies

Plaintiff’s burden on the second, third, fourth, and fifth elements.

       Finally, an abuse of privilege “arises out of the publisher’s lack of belief, or

reasonable grounds for belief, in the truth of the alleged defamation.” Gengler v. Phelps,

589 P.2d 1056, 1059 (N.M. Ct. App. 1978) (quoting Mahona-Jojanto, Inc., N.S.L. v.

Bank of New Mexico, 442 P.2d 783, 786 (N.M. 1968)). Here, Plaintiff argues Choq’s

published lab results invalidate Defendant’s defamatory statements, suggesting

Defendant lacked reasonable grounds for belief in the truth of the alleged defamation.

Plaintiff sufficiently pleads Defendant abused its privilege to publish the communication

and that Defendant negligently failed to recognize the communication was false,

satisfying the seventh element.

       Although the Court recognizes that a claim for defamation is generally subject to a

slightly heightened pleading standard on a motion to dismiss, New Mexico courts have

determined that a plaintiff can establish a claim for defamation by adequately establishing

each of the nine defamation elements. Furthermore, it is only necessary that Plaintiff

pleads sufficient factual matter to state a claim for relief in order to survive a motion to

dismiss. Therefore, because Plaintiff has successfully plead each of the nine elements of a

defamation claim under New Mexico law, the Court finds that Defendant’s Motion to

Dismiss for failure to state a claim for defamation is DENIED.

C. Count III – Violation of New Mexico Unfair Trade Practices Act

       Plaintiff asserts Defendant’s actions constitute false advertising in violation of

New Mexico’s Unfair Trade Practices Act. In response, Defendant contends Plaintiff’s

                                             11
     Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 12 of 14



claim must be dismissed for failing to state a claim for Unfair Trade Practices on which

relief can be granted. In general, the Unfair Trade Practices Act “is intended to provide a

private remedy for individuals who suffer pecuniary harm for conduct involving either

misleading identification of a business or goods, or false or deceptive advertising.”

Parker v. E.I. DuPont de Nemours & Co., Inc., 1995-NMCA-086, ¶47, 121 N.M. 120,

909 P.2d 1. A plaintiff must establish four elements in order to bring a claim under the

Unfair Trade Practices Act: 1) the complaining party must show that the party charged

made an oral or written statement, visual description or other representation that was

either false or misleading; 2) the false or misleading representation must have been

knowingly made in connection with the sale, lease, rental or loan of goods or services in

the extension of credit or…collection of debts; 3) the conduct complained of must have

occurred in the regular course of the represent[o]r’s trade or commerce; and 4) the

representation must have been of the type that may, tends to or does, deceive or mislead

any person. Stevenson v. Louis Dreyfus Corp., 1991-NMSC-051, ¶ 13, 112 N.M. 97, 811

P.2d 1308 (quoting Ashlock v. Sunwest Bank of Roswell, N.A., 1988-NMSC-026, ¶ 4, 107

N.M. 100, 753 P.2d 346) (overruled on other grounds Gonzales v. Surgidev Corp., 899

P.2d 576 (N.M. 1995)).

       In this case Plaintiff argues Defendant made false and deceptive statements about

Defendant’s product, Pur Shilajit, and Plaintiff’s own product, Choq Shilajit. (Doc. 1 at

8). Plaintiff claims Defendant’s false statements were made knowingly in connection

with the sale of goods, “in the regular course of Defendant’s trade or commerce,” and

“are of the type that may, tends to, or does deceive or mislead consumers.” (Id. at 9).

                                            12
     Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 13 of 14



According to Plaintiff, Defendant deceptively represents its products with regard to their

ingredients, uses, and characteristics as well as the standard, quality, and grade of its

goods. Plaintiff argues these false and misleading representations have degraded the

value of Choq’s products. (Id.).

       Defendant argues Plaintiff’s claim under New Mexico’s Unfair Trade Practices

Act is deficient for failure to plead specific allegations of fraud as required by Rule 9 of

the Federal Rules of Civil Procedure. According to Rule 9(b), when alleging fraud or

mistake, “a party must state with particularity the circumstances constituting fraud or

mistake.” FED R. CIV. P. 9(b). Defendant cites Two Old Hippies, LLC v. Catch The Bus,

LLC to support its argument. 784 F. Supp. 2d 1200 (D.N.M. 2011). In Two Old Hippies,

the district court held “‘at a minimum, Rule 9(b) requires that a plaintiff set forth the

who, what, when, where, and how of the alleged fraud.’” 784 F. Supp. 2d at 1208

(quoting United States ex rel. Schwartz v. Coastal Healthcare Grp., Inc., 232 F.3d 902,

*3 (10th Cir. 2000)). The court found the plaintiff adequately pled a claim for fraud under

the New Mexico’s Unfair Trade Practices Act pursuant to Rule 9(b) because the

plaintiff’s complaint alleged “who said the misrepresentation at issue, what those

misrepresentations were, approximately when they were made, and in what context.” Id.

at 1214.

       In the present case, Plaintiff adequately alleges the specific false and deceptive

statements made by Defendant in reference to Defendant’s product Pur Shilajit and

Plaintiff’s product Choq Shilajit. However, Plaintiff fails to include in its complaint

approximately when the Defendant made the alleged false and deceptive statements.

                                            13
     Case 1:20-cv-00404-NF-KHR Document 19 Filed 07/28/20 Page 14 of 14



Therefore, Plaintiff does not meet the specificity requirements for alleging fraud required

by Rule 9(b). Accordingly, the Court finds that Defendant’s Motion to Dismiss for failure

to state a claim under New Mexico’s Unfair Trade Practices Act is GRANTED.

V.     Conclusion

       For the above-stated reasons, the Court does not find that dismissal of Plaintiff’s

Lanham Act or defamation claims is warranted. However, the Court does find that

Defendant’s Motion to Dismiss for failure to state a claim under New Mexico’s Unfair

Trade Practices Act is appropriate.

       Accordingly, the Court GRANTS IN PART and DENIES IN PART Defendant’s

Motion to Dismiss. Plaintiff’s Unfair Trade Practices Act claim is hereby DISMISSED

WITHOUT PREJUDICE. Plaintiff is granted leave to file an amended complaint as to its

Unfair Trade Practices Act claim by no later than August 11, 2020.

       IT IS SO ORDERED this __ day of July, 2020.




                                        NCY D.
                                      NANCY D FREUDENTHAL
                                      UNITED STATES DISTRICT JUDGE




                                            14
